Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Mark Hatlen Mermes is suspended from the practice of law for two years and until further order of the Court, with all but the first year of suspension stayed by probation to continue for the duration of the period that respondent is licensed to practice law in the State of Illinois, subject to the following conditions: a. During the one-year suspension period, respondent shall enroll in and complete a moderate intensity outpatient alcohol dependency program and attend any recommended aftercare and 12-step meetings at a frequency determined by his outpatient chemical dependency treatment providers. b. Respondent shall abstain from the usage of alcohol and any unprescribed controlled substances. c. Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing. d. Respondent shall continue in his course of treatment with a qualified mental health professional and physician acceptable to the Administrator, comply with all treatment recommendations of the mental health professional and physician, take prescribed medications, undergo a neuropsychological evaluation at least every 18 months and provide appropriate releases to the treating professional(s) to allow reports to the Commission on a regular basis of not less than four times per year, with the Administrator advised of any change in attendance deemed warranted by such professional(s). e. When he resumes his practice, respondent’s practice of law shall be supervised by a licensed attorney(s) acceptable to the Administrator. Respondent shall notify the Administrator of the name and address of any and all attorneys with whom he establishes a supervisory relationship. Respondent shall authorize the supervising attomey(s) to provide a report in writing to the Administrator no less than every three months, regarding the nature of respondent’s work, the number of cases being handled by respondent and the supervisor’s general appraisal of respondent’s continued fitness to practice law. f. During the one-year suspension period, respondent shall attend and successfully complete the course conducted by the Illinois Professional Responsibility Institute. g. Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. Respondent shall submit quarterly written reports to the Administrator concerning the nature and extent of his compliance with the conditions of probation. h. Respondent shall notify the Administrator within 14 days of any change of his address, or change in treatment professionals. i. Respondent shall comply with the Illinois Rules of Professional Conduct and will cooperate with the Administrator in providing information regarding any investigation relating to his conduct. j. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation. k. Respondent shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct. l. Probation shall be revoked if respondent is found to have violated any of the terms of probation. The remaining one-year period of suspension shall commence from the date of the determination that any term of probation has been violated and shall continue until further order of the Court. Suspension effective October 15, 2004.